Exhibit 10.1

LOGO [g241482g06x08.jpg]

October 7, 2011

MISCOR Group, Ltd.

800 Nave Road

Massillon, OH 44646

Attention: Michael P. Moore

 

Re: Short term extension of credit facilities under Credit and Security
Agreement

Dear Mr. Moore:

Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the “Credit Agreement”) to which each of MISCOR
Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services,
Inc., an Indiana corporation (“MIS”) and HK Engine Components, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”), and Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, are a party. Capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement.

As you know, pursuant to the Lender’s letter dated August 29, 2011, the Lender
agreed to extend the term of the credit facilities provided under the Credit
Agreement on a short term basis to September 30, 2011, and pursuant to the
Lender’s letter dated September 29, 2011 (the “September Extension”), the Lender
agreed to further extend the term of the credit facilities provided under the
Credit Agreement on a short term basis to October 7, 2011. In accordance with
the September Extension, the Maturity Date pursuant to the Credit Agreement is
October 7, 2011 and accordingly both the Revolving Note and the Term Note are
scheduled to mature and be payable on such date. The parties have been working
through the terms of a possible extension of the credit facilities provided
under the Credit Agreement, including the terms of the subordination agreements
with the Borrowers’ Subordinated Creditors but have not yet reached final
agreement on those terms. Accordingly, Lender has agreed to extend the term of
the credit facilities until October 31, 2011 and the term “Maturity Date” as the
same is defined in the Credit Agreement is hereby amended to mean October 31,
2011.

Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender’s agreements herein shall not constitute a “course of
dealing” or any agreement of the part of the Lender to further extend the
Maturity Date on either a short term or long term basis.



--------------------------------------------------------------------------------

MISCOR Group, Ltd.

October 7, 2011

Page 2

Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.

Sincerely,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

/s/ Daniel J. Manella

Daniel J. Manella

Vice President

Acknowledged and agreed to

this 7th day of October, 2011

 

MISCOR GROUP, LTD.     MAGNETECH INDUSTRIAL SERVICES, INC. By:  

/s/ Michael P. Moore

    By:  

/s/ Michael P. Moore

  Michael P. Moore, Chief Executive Officer       Michael P. Moore, Chief
Executive Officer

 

HK ENGINE COMPONENTS, LLC By:  

/s/ Michael P. Moore

  Michael P. Moore, Chief Executive Officer